DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 02 December 2021, have been entered in full.  Claims 1-4, 6-19, 21-23, 32-38, 47, 53-56, 58-63 are canceled. Claims 5, 39-46, 48-52 and 57 are amended.  Claims 5, 20, 24-31, 39-46, 48-52, 57 and 64 are under examination. 
Withdrawn Objections And/Or Rejections
The objection to the disclosure, as set forth at page 3 of the previous Office Action (20 September 2021), is withdrawn in view of the amendment (02 December 2021). 
The rejection to claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 3-4 of the previous Office Action (20 September 2021), is withdrawn in view of the amendment (02 December 2021).
The rejection to claims 5, 20, 24-31, 36, 38-46, 48-52, 57 and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement, as set forth at pages 4-11 of the previous Office Action (20 September 2021), is withdrawn in view of the amendment (02 December 2021).
The rejection to claims 5, 20, 24-31, 36, 39, 40, 42, 48, 45, 46, 48-52, 57 and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, written description, as set forth at pages 11-17 of the previous Office Action (20 September 2021), is withdrawn in view of the amendment (02 December 2021).


			Information Disclosure Statement

The information disclosure statement(s) (IDS) (filed 24 January 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5, 20, 24-31, 36-46, 48-51, 52, 57 and 64 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-16, 28-48, 52  of U.S. Patent No. 9,862,764 in view of Shalev et al. (Clinical and laboratory manifestations of congenital dyserythropoietic anemia type | in young adults. European Journal of Haematology Volume 68/No:3:page 170-174; 2002).
The basis for this rejection is set forth at pages 20-23 of the previous Office Action (20 September 2021). 
Applicant requests that this rejection be held in abeyance until allowable subject matter has been determined in the present application. 
The rejection is maintained for reasons of record.
	
	
	
				Conclusion

			No claims are allowed.



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        2/1/2022